Name: 84/196/EEC: Commission Decision of 27 March 1984 approving certain transport operations in respect of beef, carried out by the United Kingdom intervention agency during 1983 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  organisation of transport
 Date Published: 1984-04-12

 Avis juridique important|31984D019684/196/EEC: Commission Decision of 27 March 1984 approving certain transport operations in respect of beef, carried out by the United Kingdom intervention agency during 1983 (Only the English text is authentic) Official Journal L 100 , 12/04/1984 P. 0027 - 0027*****COMMISSION DECISION of 27 March 1984 approving certain transport operations in respect of beef, carried out by the United Kingdom intervention agency during 1983 (Only the English text is authentic) (84/196/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of intervention by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 1262/82 (4), Whereas, under Article 5 (1) of Council Regulation (EEC) No 3247/81 (5), expenditure on certain transport operations in respect of beef held by intervention agencies is chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; Whereas Commission Regulation (EEC) No 2331/78 (6) provided for a derogation from the conditions for designating intervention centres in the case of Ireland and the United Kingdom; whereas this derogation entails certain transport operations within these Member States; Whereas the United Kingdom has notified the Commission of the reasons necessitating the transport during 1983 of approximately 1 395 tonnes of beef taken over by its intervention agency, and has requested that these transport operations be approved; whereas the reasons given justify approval of such transport; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 5 (1) of Regulation (EEC) No 3247/81, the transport during 1983 within the United Kingdom of approximately 1 395 tonnes of bone-in beef taken over by the United Kingdom intervention agency is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 27 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 216, 5. 8. 1978, p. 1. (4) OJ No L 148, 27. 5. 1982, p. 1. (5) OJ No L 327, 14. 11. 1981, p. 1. (6) OJ No L 281, 6. 10. 1978, p. 7.